per curiam:
En el caso de autos, en lo pertinente aquí, el peticionario Hospital Interamericano de Medicina Avan-zada (en adelante HIMA) presentó oportunamente un re-curso de apelación ante el Tribunal de Circuito de Apela-ciones el 10 de agosto de 2001, a la 1:51 de la tarde, a fin de impugnar un dictamen sobre responsabilidad civil torti-cera emitido en su contra por el Tribunal de Primera Ins-tancia, Sala Superior de Caguas. El recurso referido fue notificado al foro de instancia mediante correo certificado el 15 de agosto de 2001.
Así las cosas, el 31 de agosto de 2001 el foro apelativo desestimó el recurso de apelación de HIMA, por haber sido notificado tardíamente al foro de instancia, transcurrido ya el término de 48 horas dispuesto en el Reglamento del Tribunal de Circuito de Apelaciones.
Insatisfecho con dicha determinación, HIMA recurrió ante nos y planteó el siguiente señalamiento de error:
Cometió error el Tribunal de Circuito de Apelaciones al des-estimar el recurso de apelación radicado por el peticionario.
El 30 de noviembre de 2001 expedimos el recurso de certiorari presentado por HIMA, a fin de revisar la resolu-*55ción del foro apelativo de 31 de agosto de 2001. El 3 de junio de 2002 el peticionario presentó su alegato; el 13 de julio de 2002 la parte recurrida presentó el suyo. Pasamos a resolver.
HH Í-H
En síntesis, el peticionario no planteó que hubiese causa justificada para la tardanza en notificar al foro de instan-cia su escrito de apelación. Sólo alegó ante el foro apelativo y ante nos que la notificación en cuestión se hizo a tiempo. Adujo que el escrito de apelación se había presentado ante el Tribunal de Circuito de Apelaciones el viernes, 10 de agosto de 2001, a la 1:51 de la tarde, y que como el término reglamentario de 48 horas comenzaba a transcurrir el próximo día hábil, que era el lunes 13 de agosto de 2001, por lo tanto ese término vencía el miércoles 15 de agosto de 2001, que íue la fecha en que se notificó copia del escrito referido al tribunal de instancia. Veamos si tiene razón.
La Regla 14(B) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-A, establece lo siguiente:
(B) De presentarse el recurso de apelación en la Secretaría del Tribunal de Circuito de Apelaciones, la parte apelante de-berá notificar copia del escrito de apelación, debidamente se-llada con la fecha y hora de presentación, a la Secretaría de la sede del Tribunal de Primera Instancia que haya dictado la sentencia apelada, dentro de las cuarenta y ocho (48) horas siguientes a la presentación del escrito de apelación. El tér-mino aquí dispuesto será de cumplimiento estricto.
Como puede observarse, la regla es clara en el sentido de que se deberá notificar copia del escrito de apelación a la Secretaría de la sede del Tribunal de Primera Instancia que haya dictado la sentencia apelada dentro de las cua-renta y ocho horas siguientes a la presentación del escrito de apelación.
*56Es menester notar que lo dispuesto en la referida Regla 14 está igualmente preceptuado en la Regla 53.1(b) de Pro-cedimiento Civil de Puerto Rico, 32 L.P.R.A. Ap. III. Esta otra norma procesal también dispone que la notificación del escrito de apelación al foro de instancia ocurrirá “den-tro de las cuarenta y ocho (48) horas siguientes a la pre-sentación del escrito de apelación”. íd.
Al aplicar la disposición de las dos reglas referidas a los hechos particulares del caso de autos, nos enfrentamos al problema novel que éste presenta. Resulta que al seguir esa disposición conforme a su estricto significado literal, tendríamos que concluir que la notificación al foro de instancia que aquí nos concierne vencía el domingo 12 de agosto a la 1:51 de la tarde. Sin embargo, tal conclusión es obviamente improcedente, dado que ni los tribunales ni el correo operan en un día tal. En vista de lo anterior, debemos entonces traer a colación lo dispuesto en la Regla 68.1 de Procedimiento Civil de Puerto Rico, que contiene y dispone la norma procesal medular sobre cómo se computan los términos procesales.
En la computación de cualquier término prescrito o conce-dido por estas reglas, o por orden del tribunal o por cualquier estatuto aplicable, no se contará el día en que se realice el acto, evento o incumplimiento después del cual el término fijado em-pieza a correr. El último día del término así computado se in-cluirá siempre que no sea sábado, domingo ni día de fiesta legal, extendiéndose entonces el plazo hasta el fin del próximo día que no sea sábado, domingo ni día legalmente feriado. Cuando el plazo prescrito o concedido sea menor de siete (7) días, los sábados, domingos o días de fiesta legal intermedios se excluirán del cómputo. Medio día feriado se considerará como feriado en su totalidad. (Énfasis suplido.)
Veamos ahora el efecto de lo dispuesto por la Regla 68.1 referida con respecto al caso de autos.
En primer lugar, es claro que tratándose de un término menor de siete días el que aquí nos concierne, los sábados, domingos o días festivos se excluyen del cómputo *57correspondiente. Planned Credit of P.R., Inc. v. Page, 103 D.P.R. 245, 254 (1975).
En segundo lugar, es claro también que el día cuando se presentó el recurso ante el foro apelativo —el viernes 10 de agosto— tampoco se cuenta, en vista de que la citada Regla 68.1 expresamente dispone que en la computación de cualquier término, no se contará el día en que se realice el acto después del cual el término fijado empieza a correr.
Aplicado al caso de autos lo señalado en los dos párrafos anteriores, resulta entonces que las 48 horas en cuestión comenzaron a decursar el lunes 13 de agosto y vencían el miércoles 15 de agosto.
Al armonizar las reglas referidas, concluimos, pues, que el peticionario tiene razón en su planteamiento. El término de 48 horas referido no comenzaba a transcurrir hasta el lunes 13 de agosto, por lo que su notificación no fue tardía.
No obstante lo anterior, reiteramos que los abogados no deben esperar hasta el último momento para hacer notifi-caciones como las que aquí nos conciernen. El peticionario se hubiera evitado los inconvenientes que ha encarado en el caso de autos si la notificación en cuestión se hubiese realizado tan pronto se presentó el escrito de apelación, que es la práctica más aconsejable.
Por los fundamentos expuestos, se dictará una sentencia para revocar la resolución del foro apelativo de 31 de agosto de 2001 y dejar sin efecto la desestimación del recurso de HIMA. Deberán continuar los procedimientos allí, con-forme a lo resuelto aquí.
El Juez Asociado Señor Rebollo López disintió sin opi-nión escrita. El Juez Asociado Señor Rivera Pérez no intervino.